Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's elected without traverse Group 1, claims 1-17 in the reply filed on 9/30/21 is acknowledged. Applicant then argues that the amendment to the claims has rendered the restriction moot. This is not found persuasive because the restriction was made under Unity of Invention, not US practice, and art was supplied to support the rational for lack of Unity.
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites that a “maximum height difference in the concave-convex structure of 0.5 µm or more” (emphasis added), it is noted that either 0.5 µm is the bottom of the range (“or more”) or it is the top of the range (“maximum height”). It is not clear from Applicant’s claims 
Claims 2-16 are rejected for their dependency from claim 1.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 17 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mazurek et al. (US 2003/0082371).
Regarding claim 17, Mazurek teaches a roll shaped laminate (Mazurek fig. 5, para 93) which comprises a support layer 13, adhesive layer 12, and a microstructured liner (mold release film) 8 (Mazurek fig 5, para 93). The microstructured liner has an embossed pattern which may be irregular, concave or convex shapes, repeating patterns, prisms, pyramids, and etc (Mazurek para 93, 98, 103, 104). Mazurek further illustrates a continuous pattern in plan view in figure 7. Further as shown in figure 5, the concave-convex exemplary structure is transferred from the surface of the mold release film to the pressure sensitive adhesive via embossing, yielding a 13 and liner 8 are on opposing surfaces of the adhesive layer 12 (Mazurek para 92-93; fig 5).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and 
Claims 1-11 and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Yutou et al. (US 2014/0178620), as evidenced by PolymerDatabase.com “Silicone,” and as evidenced by Sigma Aldrich entry “Polymethylmethacrylate”.
Regarding claims 1-3 and 5, Yutou teaches a pressure sensitive adhesive with a film which inhibits blocking and excess adhesion via a non-pressure-sensitive adhesive layer (“mold release film”) (Yutou abs, para 2-5, 9, 10-15) comprising a silicone resin and (meth)acrylic resin (“two or more kinds of polymers”), that form a phase-separated structure (Yutou para 48, 52, 54). This phase separation gives the layer a bumpy (irregular) concave-convex structure in plan view (Yutou fig. 1, 3) on one surface of a substrate (Yutou para 39; fig 3), where the protruded portions are the acryl rich phase, coated and surrounded by the silicone rich phase (Yutou fig3), and further, where the R-a--- of  the protrusions are 0.1 µm or more (Yutou para 21), preferably 0.1 µm to 3.0 µm (Yutou para 52). Further, Yutou teaches that when the surface roughness is within this range, excess adhesion can be suppressed  (Yutou para 52). One of ordinary skill in the art would have considered the invention to have been obvious because the Ra taught by Yutou overlaps with the instantly claimed maximum height difference and therefore is considered to establish a prima facie case of obviousness.  It would have been obvious to one of ordinary skill in the art to select any portion of the disclosed ranges including the instantly claimed ranges from the ranges disclosed in the prior art reference, see MPEP 2144.05.
While Yutou does not explicitly address the area ratio of the convex portions to the surface of the whole concave-convex area, Yutou does teach that the purpose of the irregularities Yutou para 9, 10, 14, and 15). Therefore, while Yutou does not specify that the area ratio of the irregularities to the surface of the concave-convex portion is from 10-90%, it would be well within the skill of one of ordinary skill in the art to modify the amount of irregularities to achieve the desired anti-blocking behavior.
Finally, Figures 1, 2, and 3 of Yutou illustrate that the concave-convex portions are both irregular and continuous across the given width of the adhesive film.
Regarding claim 4, Yutou teaches a mold release film as above for claim 1. Yutou further teaches, as above for claim 1, that one of the polymers may be a poly(meth)acrylate, which is one of the thermoplastic materials utilized in Applicant’s as-filed specification at paragraph 55.
Regarding claims 6 and 9, Yutou teaches a mold release film as above for claim 1. PolymerDataBase.com lists silicone’s SP as from 15.5-19.5*, which gives us our SP value (A), defined as the material of the concave portion. Yutou further teaches poly(meth)acrylate’s SP as about 9.0-12, thus giving us the SP value (B), defined as the material of the convex portions. These values are wholly within the claimed ranges of SP(A) from 8-21 and SP(B) from 7-20. Further, the relationship of SP(A) – SP(B) would give an approximate range of 6.5 for the two lower bounds and 7.5 for the upper bound; these values are also wholly within the claimed range of 0.01-10. Prior art which teaches a range within, overlapping, or touching the claimed range anticipates if the prior art range discloses the claimed range with sufficient specificity, see MPEP 2131.03.
*NOTE, units have been dropped as they didn’t appear to affect the calculation, and as Applicant’s specification does not disclose which units (standard or SI) for SP are being used.
Finally, that the convex-concave layer is formed from a coating composition is a product-by-process claim, and “even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” (In re Thorpe, 227 USPQ 964,966).  Once the Examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious different between the claimed product and the prior art product.  In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983), MPEP 2113. In the instant case, there is no showing that the layer not being specifically formed by a coating composition would result in a structurally different final product than the one claimed in claim 6, or as shown in the prior art.
Regarding claim 10, Yutou teaches a mold release film as above for claim 1. Yutou further teaches that the silicone is selected to reduce or eliminate blocking, i.e. ‘have releasability’ (Yutou para 9, 10, 14, 15, 19). Further, Applicant’s specification at as-filed paragraph 78 states that silicone resins make appropriate release agents.
Regarding claim 11,  Yutou teaches a mold release film as above for claim 1. Yutou further teaches that there may be appropriate release liners as needed (Yutou para 99).
Regarding claim 15, Yutou teaches a mold release film as above for claim 1. Yutou further teaches the inclusion of an additional pressure-sensitive adhesive film, which may be considered ‘laminated’ as they are adhered together (Yutou para 76, 100). 
Regarding claim 16, Yutou teaches a mold release film as above for claim 15. As Yutou teaches that the purpose of the combination of the irregular silicone/(meth)acrylate biphase layer and the preferably (meth)acrylate pressure-sensitive adhesive is to inhibit blocking during roll/storage and retrieval of the adhesive from the roll (Yutou para 14-15), it logically follows that due to the ordering of the layers, when the adhesive composite was rolled, the irregular features from the non-pressure-sensitive layer would be pressed into and thus transferred from the release film to the pressure sensitive layer, at least to some degree.

Claims 7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Yutou as applied to claim 1 above, and further in view of Noll “Chemistry and Technology of Silicones,” and as evidenced by Sigma Aldrich entry “Polymethylmethacrylate”
Regarding claims 7 and 9, Yutou teaches a mold release film as above for claim 1. Yutou further teaches that the (meth)acrylate component may be preferably 95-100% methyl methacrylate, polymerized (Yutou para 60, 63, 71). Sigma Aldrich lists  ≥98% poly(methylmethacrylate) as having a Mw of approximately 120,000 (Sigma Aldrich). It thereby follows that the poly(methylmethacrylate) of Yutou will fall comfortably within the claimed Mwof (B) as 500-400,000.
Yutou is silent with respect to the Mw of the silicon (component A).
Yutou and Noll are related in the field of silicones. Noll teaches that appropriate Mw for silicone resins when utilized for dipping and spreading processes ranges from 10,000-100,000, noting that the lower the M-w, the lower the viscosity, and a loss in strength; the higher the Mw, the viscosity increases, as does the resin strength (Noll page 388, §8.1.1). It would be obvious to one of ordinary skill in the art to control and select the Mw to balance the desired properties of w taught by Yutou in view of Noll overlaps with the instantly claimed Mw and therefore is considered to establish a prima facie case of obviousness.  It would have been obvious to one of ordinary skill in the art to select any portion of the disclosed ranges including the instantly claimed ranges from the ranges disclosed in the prior art reference, see MPEP 2144.05.
 Finally, that the convex-concave layer is formed from a coating composition is a product-by-process claim, and “even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” (In re Thorpe, 227 USPQ 964,966).  Once the Examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious different between the claimed product and the prior art product.  In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983), MPEP 2113. In the instant case, there is no showing that the layer not being specifically formed by a coating composition would result in a structurally different final product than the one claimed in claim 9, or as shown in the prior art.

Claims 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Yutou as applied to claim 1 above, and further in view of Everaerts et al (US 2010/0136265).
Regarding claims 12-14, 
Yutou is silent with respect to a ‘functional layer’ between the substrate and the concave-convex layer. However, Yutou does teach that any additional appropriate components may be added, particularly to the substrate plastic film (Yutou para 45).
Yutou and Everaerts are related in the field of adhesive systems for optical devices such as LCDs and LEDs. Everaerts teaches that the removal of release liners can cause static electricity to build up to degrees that will damage delicate electronics (Everaerts para 4), proposing including anti-static compositions, like organic soluble ionic salts (Everaerts para 34-36, 39), so that even layers on other side of the adhesive will display at least some antistatic behavior (Everaerts para 50). It would be obvious to one of ordinary skill in the art to modify the multilayer adhesive Yutou to include a functional layer, such as an anti-static layer, between the substrate and the concave-convex layer because this would enable the adhesive of Yutou to dissipate static before it reached a concentration or point of being able to damage the electronics the adhesives are being assembled with.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA B FIGG whose telephone number is (571)272-9882. The examiner can normally be reached M-Th 9a-6p Central.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/L.B.F/Examiner, Art Unit 1781                                                                                                                                                                                                        12/18/21


/FRANK J VINEIS/Supervisory Patent Examiner, Art Unit 1781